Page 1 of 1
Case 2:20-cr-00326-JFW Document115 Filed 12/07/20 Page 1of1 Page ID #:1287

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - ARRAIGNMENT
Case Number: 2:20-CR-00326(A)-JEW Recorder: MS Teams 12/07/2020 Date: 12/07/2020

Present: The Honorable Charles F. Eick, U.S. Magistrate Judge

 

 

 

 

Court Clerk: Stacey Pierson Assistant U.S. Attorney: Veronica Dragalin
[United States of America v. ||Attorney Present for Defendant(s) ||Language ||Interpreter
JOSE LUIS HUIZAR ICAREL ALE
BOND-PRESENT BY DFPD BY VTC
VIC

 

 

 

 

 

 

 

 

 

 

 

 

PROCEEDINGS: ARRAIGNMENT OF DEFENDANT(S) AND ASSIGNMENT OF CASE .
Defendant is arraigned and states true name is as charged.

Defendant is given a copy of the First Superseding Indictment.

Defendant acknowledges receipt of a copy and waives reading thereof.

Defendant pleads not guilty to all counts in the First Superseding Indictment.

This case was previously assigned to the calendar of District Judge John F. Walter.
It is ordered that the following date(s) and time(s) are set:
Jury Trial 06/22/2021 at 8:30 AM
Defendant and counsel are ordered to appear before said judge at the time and date indicated.

The government shall turn over all discovery to defense counsel.

First Appearance/Appointment of Counsel: 00 : 00
PIA: 00 : 05
Initials of Deputy Clerk: SP by TRB

 

I
CR-85 (09/12) CRIMINAL MINUTES - ARRAIGNMENT Page 1 of 1

12/7/2020
